     Case 2:17-cv-00251-RAH-JTA Document 30 Filed 05/18/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

REGINA RENEE FUQUA,                     )
AIS # 179970,                           )
                                        )
            Plaintiff,                  )
                                        )      CASE NO. 2:17-CV-251-RAH
      v.                                )
                                        )
A. BAKER, et al.,                       )
                                        )
            Defendants.                 )

                                     ORDER

      On April 20, 2020, the Magistrate Judge recommended the Motions for

Summary Judgment (Doc. 10, 16) be granted and this case be dismissed with

prejudice. On May 8, 2020, Plaintiff Regina Renee Fuqua filed Objections (Doc.

29) to the Report and Recommendation of the Magistrate Judge (Doc. 28). The

court has conducted an independent and de novo review of those portions of the

Recommendation to which objection is made. See 28 U.S.C. § 636(b). Upon this

court’s review and consideration of the arguments set forth in the Objections, the

Court agrees with the Magistrate Judge’s findings and analysis.

      Accordingly, it is ORDERED as follows:

      1.    The Objections (Doc. 29) are OVERRULED.

      2.    The Recommendation (Doc. 28) is ADOPTED.
Case 2:17-cv-00251-RAH-JTA Document 30 Filed 05/18/20 Page 2 of 2




3.    The Defendants’ Motions for Summary Judgment (Docs. 10, 16) be

      GRANTED.

4.    Judgment be GRANTED in favor of the defendants.

5.    This case be DISMISSED with prejudice.

DONE, this 18th day of May, 2020.


                              /s/ R. Austin Huffaker, Jr.
                       R. AUSTIN HUFFAKER, JR.
                       UNITED STATES DISTRICT JUDGE




                                2
